ORDER

PER CURIAM.
The grand jury charged defendant with first degree murder, first degree assault, attempt to commit forcible rape, and three counts of armed criminal action. Further, he was charged as a prior and persistent offender.
In exchange for the State waiving the death penalty, defendant pled guilty to all six counts. Pursuant to the plea bargain, the trial court sentenced him to life imprisonment without the possibility of probation or parole and to five concurrent 30 year sentences.
Defendant now appeals the denial of his Rule 24.035 motion. He contends the motion court erred in refusing to grant him an evi-dentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The motion court’s findings of facts are not clearly erroneous. No error of law appears. The judgment is affirmed in accordance with Rule 84.16(b).